 1
                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     RANDALL RODGERS,                  ) NO. CV 19-9118-MWF (KS)
11                                     )
                     Plaintiff,
12                                     )
             v.                        )
13                                     ) ORDER AND JUDGMENT OF DISMISSAL
14   FELIPE MARTINEZ, Jr.,             )
                                       )
15                   Defendants.       )
16   _________________________________ )

17
18         On October 23, 2019, Plaintiff, a federal prisoner incarcerated at the United States
19   Penitentiary in Lompoc, California and proceeding pro se, filed a civil rights complaint (the
20   “Complaint”). (Dkt. No. 1.) The Complaint alleges the following: Plaintiff was denied access
21   to the law library on multiple occasions; the law library computer was down for an extended
22   period of time, most likely because prison staff purposefully broke the computer; the Lompoc
23   Special Housing Unit has turned into a fight club with staff members staging fights between
24   inmates; and inmates have not received at least four hours a week of recreation. (Id.) The
25   Complaint does not identify the individuals whom Plaintiff believes are liable for each act of
26   wrongdoing alleged, nor does it identify the laws or constitutional provisions that Plaintiff
27   believes have been violated. (See generally id.) As such, the Complaint violates Rule 8 of the
28   Federal Rules of Civil Procedure and is subject to dismissal for failure to state a claim upon

                                                  1
 1   which relief can be granted. See FED. R. CIV. P. 8; United States ex rel. Cafasso v. Gen.
 2   Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059 (9th Cir. 2011) (complaint violates Rules 8 if a
 3   defendant would have difficulty understanding and responding to it); see also 28 U.S.C. §
 4   1915A(b) (Congress requires district courts to dismiss civil rights complaints brought by
 5   prisoners if the court determines that the complaint, or any portion thereof, fails to state a claim
 6   upon which relief can be granted).
 7
 8          Also on October 23, 2019, the Court notified Plaintiff that he had failed to pay the filing
 9   fee and had not filed a request to proceed in forma pauperis. (Dkt. No. 2.) On November 8,
10   2019, after more than two weeks had passed and Plaintiff had not responded to the Court’s
11   notification, the Court ordered Plaintiff to show cause, no later than November 29, 2019, why
12   the action should not be dismissed for failure to pay the filing fee or obtain authorization to
13   proceed without prepayment of the fee.
14
15          More than 30 days have now passed since the Court issued its October 23, 2019 Order,
16   and more than two weeks have passed since Plaintiff’s deadline for paying the filing fee or
17   filing a request to proceed without prepayment of the fee. To date, Plaintiff has neither paid
18   the filing fee nor requested to proceed in forma pauperis. Instead, on November 26, 2019,
19   Plaintiff initiated a second lawsuit, Rodgers v. Martinez, CV 19-10101-MWF (KS), in which
20   he: sues the same person, Warden Felipe Martinez, Jr.; presents the same factual allegations;
21   filed an application to proceed in forma pauperis; and received authorization to proceed
22   without prepayment of the filing fee. (See generally Rodgers v. Martinez, CV 19-101010-
23   MWF (KS), Dkt. Nos. 1, 2, 4.) However, Plaintiff has no right to maintain two separate actions
24   involving the same subject matter at the same time in the same court and against the same
25   defendant. See Adams v. Cal. Dep't of Health Servs., 487 F.3d 684, 688 (9th Cir. 2007),
26   overruled on other grounds by Taylor v. Sturgell, 553 U.S. 880, 904 (2008).
27
28

                                                     2
